Parrilla v Saphire (2017 NY Slip Op 02804)





Parrilla v Saphire


2017 NY Slip Op 02804


Decided on April 12, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 12, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2016-02171
 (Index No. 21527/10)

[*1]Jessica Parrilla, etc., et al., appellants,
vGary Saphire, etc., et al., respondents, et al., defendant.


Burns & Harris, New York, NY (Jean M. Prabhu of counsel), for appellants.
Kaufman Borgeest & Ryan LLP, Valhalla, NY (Jacqueline Mandell of counsel), for respondents.
In an action, inter alia, to recover damages for podiatric malpractice and lack of informed consent, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Weston, J.), dated November 17, 2015, which denied their motion, denominated as one for leave to renew and reargue, but which was, in actuality, one for leave to reargue their opposition to the prior motion of the defendants Gary Saphire and Parkway Podiatry Group for summary judgment dismissing the complaint insofar as asserted against them.

DECISION & ORDER
Motion by the defendants Gary Saphire and Parkway Podiatry Group, inter alia, to dismiss the appeal on the ground, among other things, that no appeal lies from an order denying reargument. By decision and order on motion of this Court dated October 21, 2016, that branch of the motion which was to dismiss the appeal was held in abeyance and referred to the Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion, the papers filed in opposition thereto, and upon the argument of the appeal, it is
ORDERED that the branch of the motion which is to dismiss the appeal is granted; and it is further,
ORDERED that the appeal is dismissed, with costs.
The appeal must be dismissed, as no appeal lies from an order denying reargument (see Rosendale v Harrison & Burrowes Bridge Constructors, Inc., 78 AD3d 680; Nasr v Schwartz, 288 AD2d 197).
LEVENTHAL, J.P., COHEN, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court